Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 23, 2015

                          No. 04-15-00358-CR and 04-15-00359-CR

                                  Margaret Jane GRIFFITH,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                            Trial Court No. B09-09 and B08-578
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER

        Appellant Margaret Jane Griffith filed separate notices of appeal for related underlying
issues in appeals numbered 04-15-00358-CR and 04-15-00359-CR. After this court granted a
first motion for extension of time to file the briefs, Appellant’s briefs were due on October 19,
2015. The next day, Appellant filed second motions for extensions of time in each appeal.
Appellant requests an additional thirty days to file the briefs, with the briefs due on November
18, 2015.
        Appellant’s motions are GRANTED with the following additional requirements. On its
own motion, this court has determined that the appeals should be consolidated for purposes of
any further orders, briefs, submission, opinion, judgment, and mandate.
       Appellant’s brief must present for review any issues she wishes to raise from either
appeal; the State’s brief may respond to Appellant’s issues. See TEX. R. APP. P. 38.1, 38.2.
Appellant may file a reply brief. See TEX. R. APP. P. 38.3. Each brief’s caption must include the
numbers for both appeals. Any other documents the parties file must likewise contain both
numbers.
        We ORDER the clerk of this court to retain the separate records for the appeals and to
file any future documents for the consolidated appeal in this court’s records for both appeals.
       If oral argument is ordered, the consolidated appeal must be argued within the applicable
time limits for a single appeal. See 4TH TEX. APP. (SAN ANTONIO) LOC. R. 9.1. This court will
dispose of the consolidated appeal with one opinion, judgment, and mandate.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court